Motion by appellant for a stay pending determination of appeal granted, on condition: (1) that, within five days after the entry of the order 0hereon, appellant file an undertaking for $1,000, with corporate surety, to pay the judgment and the costs on the appeal in- the event the judgment be affirmed or the appeal be dismissed; and (2) that appellant argue or submit the appeal at the November Term, beginning October 31, 1960. The appeal is ordered on the calendar for said term. If the undertaking be filed, appellant is directed to serve a copy thereof, with notice of its filing, upon the respondent. The record and appellant’s brief must be served and filed on or before October 24, 1960. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.